DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to communications filed on 12/29/2020.  Claims 1-20 are pending and have been examined.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 are amended to include “plurality of interfaces comprising at least a display and one or more sensors… receive an input from a user through a first interface of the plurality of interfaces”.  While it is noted that the claims include “comprising at 

Response to Arguments
Previous objections to the claims have been withdrawn in view of amendments.
Previous rejections under 35 USC 101 have been withdrawn in view of amendments.
Previous claim interpretations have been withdrawn in view of amendments.
Previous rejections under 35 USC 112 have been withdrawn in view of amendments.
Previous double patenting rejections have been withdrawn in view of terminal disclaimer.
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.  Applicant generally argues that the references allegedly do not teach the newly amended features.  However, examiner respectfully disagrees.  With respect the camera 310, comprising both an imaging device and a computing device”).  See also rejections below for details.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda (US 20020105582 A1) in view of Walker et al. (US 20040174434 A1).
an electronic device comprising: a plurality of interfaces comprising at least a display (e.g. in paragraph 54, “display (LCD) panel”); one or more processors (e.g. in paragraphs 53-56, “processor unit”); and a memory storing instructions that when executed, cause the electronic device (e.g. in paragraph 56, “magneto-optical recording medium”) to: receive an input from a user through a first interface of the plurality of interfaces while the electronic device operates in a first state (e.g. in paragraphs 62-63, “recording medium 28 is attached… MPU 26 accesses the system region and detects whether operation instruction images exist”; and/or paragraph 70, “selection operation of mode selection button 38”); responsive to receiving the input, transition to a second state to perform an assistance operation for the user (e.g. in paragraph 62-63, “MPU 26 selects the operation instruction mode and the camera is automatically set to an operation instruction mode [i.e. second state]” and paragraphs 68-69, for buttons when “pressed, operation instruction images that explain the corresponding button operation and/or function in the normal mode are played back”); in the second state, receive an assistance request from the user via one of the plurality of interfaces (e.g. in paragraphs 65-69, e.g. press button); based at least in part on the assistance request, determine an assistance response for the user and provide the assistance response to the user through at least one of the plurality of interfaces (e.g. in paragraphs 67-69, “displays them on LCD panel…operation instruction images that explain the corresponding button operation and/or function in ”), but does not specifically teach the plurality of interfaces comprising one or more sensors and based on receiving the assistance request, receive contextual information extrinsic to the electronic device via the one or more sensors and based at least in part on the assistance request and the contextual information extrinsic to the electronic device, determining the assistance response.  However, Walker teaches an electronic device comprising a plurality of interfaces comprising one or more sensors (e.g. in paragraphs 91 and 93, “embodiment 600 of a camera… one or more sensors 675, one or more output devices 680 (e.g., a liquid crystal display”) and based on receiving an assistance request, receive contextual information extrinsic to the electronic device via the one or more sensors (e.g. in paragraphs 36, 93, 101, 226, 248, and 404, “provide suggestions and/or questions to a user of the camera 130 based on, for example, an image captured by the camera 130 or on information gathered by the camera…from sensors… Output Upon Request”) and based at least in part on the assistance request and the contextual information extrinsic to the electronic device, determining the assistance response (e.g. in paragraphs 23, 36, 102, 226, 570, 575, and 578, “assisting a user in the performance of various actions… camera having enhanced features to facilitate information gathering…via interaction with a user, by detection of environmental conditions… information from sensors include…ambient light (e.g., determined with a light sensor), sounds and audio (e.g., determined with a microphone), the range to a subject (e.g., as ”, etc.).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Ikeda to include the teachings of Walker because one of ordinary skill in the art would have recognized the benefit of providing contextually relevant assistance.  
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the plurality of interfaces correspond to buttons (e.g. Ikeda, in paragraphs 55 and 68-69, “focus button 35, zoom button 36”, etc.).
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches determine the assistance response for the user based at least in part on searching an assistance file via a network or searching an assistance file of the electronic device (e.g. Walker, in paragraph 36).
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches provide the assistance response via a user interface visually indicating an association with the first interface (e.g. Ikeda, in paragraphs 51 and 69, “operation guide may be in the form of an image…images that explain the corresponding button operation and/or function in the normal mode are played back”).
As per claim 5, the rejection of claim 4 is incorporated and the combination further teaches provide at least one of (i) a guided response assistance related to the first interface, (ii) an interactive tutorial assistance related to the first interface, (iii) an assistance correlating with a physical element of the electronic device, (iv) a guidance correlating with a process associated with the first interface, (v) a guidance showing how the first interface operates, or (vi) a description of the first interface (e.g. Ikeda, in paragraphs 68-69, “explain the corresponding button operation and/or function”; Walker, in paragraphs 23, 25, 566-569, 572, 575, and 578, “outputting an indication that an adjustment to a setting is recommended, outputting a message describing an adjustment to a setting”, etc.).
As per claim 6, the rejection of claim 4 is incorporated and the combination further teaches receive a second user input responsive to the assistance response and provide a second assistance response correlating to the second user input responsive to the assistance response (e.g. in paragraph 68-69, press another button; Walker, in paragraphs 568, 575, and 578, “Pan the camera a little more to the left… Okay, that's good. Now zoom in a little bit… Whoops, that's too much”, etc.).
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches receive contextual information extrinsic to the system by receiving temperature information sensed by a temperature sensor or light intensity information sensed by a light intensity sensor (e.g. Walker, in paragraphs 23, 25, 36, 102, 106, 226, 279, 282, 566-569, 572, 575, 578, and 689, “information gathering…by detection of environmental conditions… such information may be used…in improving the quality of images [by] ” including “factors relating to information from sensors include, without limitation:…ambient light (e.g., determined with a light sensor)…temperature (e.g., determined by a temperature/infrared sensor)… recommending that a user adjust a setting may include simply outputting a message describing a potential adjustment to a setting, leaving it up to the user to actually adjust the setting… a light sensor on the camera determines that the light color or intensity of a scene has changed”).  
Claims 8-15 are the method claims corresponding to system claims 1-7, and are rejected under the same reasons set forth and the combination further teaches wherein the one or more sensors of the electronic device comprise a temperature sensor and a light sensor (e.g. Walker, in paragraphs 93 and 226, “ambient light (e.g., determined with a light sensor)…temperature (e.g., determined by a temperature/infrared sensor)”).
As per claim 16, the rejection of claim 15 is incorporated and the combination further teaches wherein the electronic device comprises a camera (e.g. Ikeda, in paragraph 55 and figure 4, “camera”).
As per claim 17, the rejection of claim 16 is incorporated and the combination further teaches wherein the assistance request is associated with operation of the camera (e.g. Ikeda, in paragraphs 68-69, “explain the corresponding button operation and/or function”; Walker, in paragraphs 23, 25, 566-569, 572, 575, outputting an indication that an adjustment to a setting is recommended, outputting a message describing an adjustment to a setting”, etc.).
As per claim 18, the rejection of claim 17 is incorporated and the combination further teaches determine the assistance response based on a background in an image captured by the camera (e.g. Walker, in paragraphs 23, 25, 106, 279, 282, 569, 572, 575, and 578, “information gathering…by detection of environmental conditions… such information may be used…in improving the quality of images [by] suggest…settings adjustments… settings include, without limitation: shutter speed… on the camera” and “the camera 130 automatically captures an image of a scene (e.g., in order to make suggestions that the user adjust one or more settings)… he may aim the camera at a scene (e.g., his girlfriend in front of the Golden Gate Bridge). The camera may capture an image of this scene and then output a [suggestion] to the user based on the image [e.g.] I suggest that you use a smaller aperture to ensure that both the foreground and the background of your photo are in focus. An aperture of f/8 or smaller would be good for this photo… [e.g.] determine an optimum framing for a scene (e.g., with a subject slightly off center and an interesting tree in the background)”).  
Claims 19-20 are the medium claims corresponding to system claims 1-2, and are rejected under the same reasons set forth and the combination further teaches a magneto-optical recording medium”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 8, and 19 are additionally rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kennedy et al. (US 6167255 A).
As per independent claim 1, Kennedy teaches an electronic device comprising: a plurality of interfaces comprising at least a display and one or more sensors (e.g. in column 4 lines 6-16 and column 7 lines 28-37, “a display 34… sensors 26”); one or more processors (e.g. in column 4 lines 38-51, “Processor”); and a memory storing instructions that when executed, cause the electronic device (e.g. in column 4 lines 46-58, “Memory”) to: receive an input from a user through a first interface of the plurality of interfaces while the electronic device operates in a first state (e.g. in column 14 lines 7-18, “Menu selection buttons … activating phone button 212”); responsive to receiving the input, transition to a second state to perform an assistance operation for the user (e.g. in column 14 lines 50-60, “activating phone button 212 causes processor 38 to activate IVR unit 29 and execute voice recognition software”, i.e. second state); in the second state, receive an assistance request from the user via one of the plurality of interfaces (e.g. in column 14 lines 50-60, “navigate through and select particular menu options of menu structures 84 by issuing verbal commands”); based on receiving the assistance request, receive contextual information extrinsic to the electronic device via the one or more sensors (e.g. in column 7 lines 28-37 and column 15 lines 1-5, “engine sensors, trailer sensors, personal medical sensors, airbag deployment sensors, alarms, temperature gauges, accelerometers, security sensors, onboard positioning sensors, or other sensors that generate information on the status or condition of mobile unit 12… an operator of mobile unit 12 may issue a verbal command…monitor and control a particular sensor 26”); based at least in part on the assistance request and the contextual information extrinsic to the electronic device, determine an assistance response for the user and provide the assistance response to the user through at least one of the plurality of interfaces (e.g. in column 9 line 37-41, column 10 lines 7-20, and column 14 line 50 – column 15 line 5, “generate information on the status or condition of mobile unit 12… user interface 22 and platform 24 enable an operator of ”).
Claims 8 and 19 are claims corresponding to system claim 1, and is rejected under the same reasons set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Fuller (US 5179653 A) teaches “zone buttons 50 are each 52-82 associated with a function (such as zoom in, zoom out, etc.) but this function is not fixed and can be changed by simply selecting one of the page buttons” (e.g. in figures 4-6 and column 5 lines 16-45).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        04/10/2021

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176